Citation Nr: 0734483	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-42 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Service connection for post-traumatic stress disorder. 

2.  Service connection for a depressive disorder.  

3.  Service connection for hypertension. 

4.  Service connection for anemia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for post-traumatic stress disorder and 
hypertension and from a January 2004 rating decision that 
denied service connection for anemia and depression. 

In November 2004, the veteran requested a hearing before the 
Board, but he withdrew the request in December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  Id. 

Service personnel records showed that the veteran served as a 
stock control and accounting clerk in the 610th Maintenance 
Support Battalion based at Phu Loi in the Republic of Vietnam 
from July 1970 to July 1971.  However, the veteran stated in 
writing and in mental health examinations on several 
occasions that he also stood guard watches at the base 
perimeter and operated supply vehicles in convoy to forward 
areas, delivering supplies and recovering wounded soldiers.  
In a November 2004 report, the veteran's attending VA 
psychologist noted the veteran's reports of several specific 
events.  The veteran reported that while on a supply mission 
in February 1971, his convoy came under small arms fire and 
he was forced to remain at a forward base at Tay Ninh for 
several days during an attack on that base.  He stated that 
in May 1971 he was tasked with loading and transporting 
wounded soldiers from Da Lat to Cam Ranh Bay.  He further 
stated that he served as a base perimeter guard on March 29, 
1971 and was involved in a firefight in which several of his 
fellow soldiers were killed, possibly as a result of his own 
inability to get the headquarters to relay critical 
information to others.  In the various reports, the veteran 
also mentioned the names of other soldiers who witnessed the 
events.  As the veteran provided military unit 
identification, dates, and locations of specific stressor 
events which his medical examiners have found to be 
associated with anxiety and depressive disorders, a search of 
unit records is necessary to verify the occurrence of the 
events and to make a determination whether the veteran was 
engaged in combat during his service.    

In a January 2005 decision, the Social Security 
Administration granted the veteran disability benefits in 
part for several psychological and physical disorders.  
Medical evidence to support the decision is not of record and 
should be obtained as it may be relevant to the veteran's 
disabilities on appeal.  

In July 2003, a VA examiner provided a summary of the medical 
management of the veteran's symptoms of PTSD.  As part of the 
summary, the examiner also reviewed the veteran physical 
problems including cardiovascular, hematological, and 
gastrointestinal disorders.  The examiner suggested that the 
disorders were related to a long history of substance abuse; 
however, she also stated, "I believe there are (sic) a 
direct correlation between his Vietnam enlistment and the 
current psychological and medical problems."  This 
examiner's opinion is not sufficiently specific to explain 
the relationship between service and hypertension and anemia.  
However, the veteran has not received a VA compensation and 
pension examination for hypertension and anemia.  As there is 
some lay and medical evidence of current disorders, 
distressful events in service, and an indication that the 
disorders may be associated with those events, a medical 
examination and opinion are necessary to decide the claims.  
38 C.F.R. § 3.159 (c) (4) (2007).  
 
Finally, the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to the following five elements of 
a service connection claim: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The veteran has not been 
provided with notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with notice of all five 
elements of service connection as noted 
above.

2.  Request from the Social Security 
Administration copies of any records of 
medical examination of the veteran that 
were considered in the January 2005 
administrative decision. 
  
3.  Request a search of records for the 
veteran and the 610th Maintenance and 
Support Battalion by the Joint Service 
Record Research Center and from the 
appropriate service agency if necessary.  
Request any specific information 
available regarding combat action at the 
base perimeter at Phu Loi on March 29, 
1971 and at the forward base at Tay Ninh 
in February 1971.  Additionally, request 
unit operations logs, lessons learned, or 
unit histories relevant to the general 
participation in combat action by unit 
personnel as base perimeter guards and as 
supply convoy guards and drivers in 
February 1971.   

4.  Schedule the veteran for an 
examination for hypertension and anemia 
by an appropriately qualified VA 
examiner. Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
hypertension and anemia and provide an 
opinion whether any disability is at 
least as likely as not (50 percent or 
greater possibility) related to any 
aspect of service.  

5.  Then, readjudicate the claim for 
service connection for post-traumatic 
stress disorder, depression, 
hypertension, and anemia.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
Of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



